DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 are currently pending with claims 7-12 being previously withdrawn. The previous 112 rejections are withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over King US Patent 4,630,611 (hereinafter King) in view of Bar-Tal et al. US Publication 2015/0208942 (hereinafter Bar-Tal).
Regarding claim 1, King discloses a system, comprising: two or more pairs of electrodes, wherein (i) the electrodes in each pair are parallel with one another (pair 1 includes electrodes 32 and 42) and pair 2 includes electrodes 34 and 36), and (ii) the pairs are not parallel with one another (Figure 2, see also column 3 lines 10-14), the electrodes disposed over a distal end of a catheter for insertion into a heart of a patient (Figure 2 and column 3 lines 22-32); and a processor, which is configured to: receive electrophysiological (EP) signals acquired by the pairs of electrodes (abstract, Figure 1 which shows the computed results, and column 3 lines 10-21, which mentions processing the signals as a whole to obtain the vectors of the current flow which requires some type of processor as part of the system); calculate a local direction at which the received EP Signals propagate in the heart (column 3 lines 10-14 which details being able to measure the direction of propagation in addition to the magnitude), but is silent on calculating the differences in timings of the obtained EP signals and then using that to determine the direction of the wave.
Bar-Tal teaches an EP catheter that includes electrodes electrically paired ([0015] which details two sets of electrode pairs) and connected to a processor ([0024]) which is configured to receive electrophysiological (EP) signals acquired by the pairs of electrodes ([0024]); and calculate differences in timings of acquisitions of the received EP signals between pairs of electrode ([0015] which details taking a differential between the two sets of electrodes); calculate a local direction at which the received EP signals propagate in the heart in response to the calculated differences in timings of acquisitions of the received EP signals between pairs of electrode ([0007]-[0008], [0045]-[0047][0053] which details creating an activation map calculating and using the differential timing between pairs of electrodes). As King already details the pairs of electrodes and ways in which one can monitor wavefront propagation, it would have been obvious to the skilled artisan before the effective filing date to utilize two pairs of electrodes in making this determination as taught by Bar-Tal with the device of King as predictable results would have ensued (using a known technique to improve a similar device; determining local wavefront propagation/direction using the known electrode pairs). 
Regarding claim 2, King discloses that the pairs of strip electrodes are orthogonal with one another (Figure 2, see also column 3 lines 10-14).
Regarding claim 3, King discloses that the electrodes comprise linear strips (Figure 2, electrodes 34, 36, 38, 40 are all strip electrodes and even 42 is considered a strip electrode that completely wraps around the lead). 
Regarding claim 6, King discloses that the processor is further configured to calculate a magnitude of the received EP signals (column 3 lines 10-15 describes the scalar component of the sensed vector which is a magnitude of the signal).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over King in view of Bar-Tal, and in further view of Papaioannou et al. US Publication 2016/0184008 (hereinafter Papaioannou). 
Regarding claim 4, King is silent on the electrode shaping as claimed.  Papaioannou teaches a catheter that includes electrodes with an oval shape ([0059]). It would have been obvious to the skilled artisan before the effective filing date to utilize the oval shaped electrodes as taught by Papaioannou with the device of King as the electrode shapes are art recognized equivalents of each other (see [0059]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over King in view of Bar-Tal and in further view of Anter et al. "Activation Mapping With Integration of Vector and Velocity Information Improves the Ability to Identify the Mechanism and Location of Complex Scar-Related Atrial Tachycardias" Circulation: Arrhythmia and Electrophysiology. July 2018 (hereinafter Anter).
Regarding claim 5, King describes plotting vectors of the signal propagation on an XYZ graph/display but does not show that it is over time, though it should be noted that vector analysis is known to include both time and distance. Bar-Tal teaches mapping over time as well using the electrode (as mentioned above), but does not detail that the direction is normal to a surface of the heart.
Anter teaches activation mapping based on timing and velocity of the EP signals where the processor is configured to identify that the local direction is normal to a surface of the heart (the local activation time mapping shown in Figures 3-6 as well as the attached movies 1-7 which shows the vectors of the wavefront propagation over time; where Anter monitors in detail the local direction and if the patient had scar tissue the direction would register as normal to the heart surface), by detecting that a timing of arrival of the EP signals to at least two pairs of electrodes is equal up to a given tolerance (the entire mapping of Anter is over time taking into account velocity and activation time which would be able to be picked up by the electrodes of King; and as no tolerance is actually claimed it can be any given amount of time such as 0+ms). It would have been obvious to the skilled artisan before the effective filing date to utilize the mapping as detailed by Anter with the device of King in order to explicitly show where scars or conduction blocks are located in order to treat the tissue appropriately.
Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot in view of the new ground(s) of rejection. Given that King does not disclose the newly added limitation (differences in timings between electrode pairs), new art has been applied above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794